Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Elder et al. (United States Patent Application Publication US 2006/0294593) teaches, during booting, setting a time using a protected time from the trusted source to be a current time for the device clock. However, Elder does not teach updating the clock setting based on the peer clock time setting upon determining that the peer clock time setting is trusted and determining that the peer clock time setting is more recent than the current time setting upon determining that the peer clock time setting is not trusted.
Sites (United States Patent US 6728880) teaches that, based on determining a trusted time, a local trusted time is used to the trusted time. However, Sites does not teach determining that the peer clock time setting is more recent than the current time setting upon determining that the peer clock time setting is not trusted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/18/2022, with respect to the claims 1-5, 7, 9, 11, 12, and 14-19 have been fully considered and are persuasive.  The rejections of claims 1-5, 7, 9, 11, 12, and 14-19 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187